 Case: 1:18-cr-00708-CAB Doc #: 45 Filed: 08/01/19 1 of 2. PageID #: 341




                IN THE U NITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                      )    CASE NO. 1:18-CR-708
                                               )
                        Plaintiff,             )    JUDGE CHRISTOPHER A. BOYKO
                                               )
        v.                                     )
                                               )    DEFENDANT’S MOTION TO FILE
KENNETH TYSON,                                 )    MEMOR ANDUM UNDER SEAL
                                               )
                        Defendant.             )

        Defendant Kenneth Tyson, through counsel, and pursuant to the Court’s directive

during the status conference on Friday, July 26, 2019, respectfully requests permission to file

a memorandum under seal regarding the topics discussed at the status conference.



                                                   Respectfully submitted,

                                                   /s/ Chris N. Georgalis

                                                   Christos N. Georgalis (OH: 0079433)
                                                   Flannery  Georgalis, LLC
                                                   1375 E. 9th St., 30th Floor
                                                   Cleveland, OH 44114
                                                   Telephone: (216) 367-2095
                                                   Facsimile: (216) 367-2095
                                                   Email: chris@flannerygeorgalis.com

                                                   Attorney for Defendant Kenneth Tyson
 Case: 1:18-cr-00708-CAB Doc #: 45 Filed: 08/01/19 2 of 2. PageID #: 342



                           CERTIFICATE OF SERVICE

        I hereby certify that on August 1, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                /s/ Chris N. Georgalis
                                                Christos N. Georgalis

                                                Attorney for Defendant Kenneth Tyson
